Citation Nr: 0311753	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  97-33 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for defective vision.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Entitlement to service connection for a neurological 
disorder manifested as tic douloureux.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated April 1980 and 
August 1996 of the Department of Veterans Affairs (VA) 
Regional Office in Wichita, Kansas (RO).  In a decision dated 
in April 1980, the Regional Office (RO) denied the veteran's 
claim for service connection for an eye condition.  He was 
notified of this decision and of his right to appeal by a 
letter dated later that month, but a timely appeal was not 
received.  A Board decision dated March 2002 found that the 
veteran had submitted new and material evidence to reopen his 
claim for service connection for defective vision.


REMAND

The Board attempted to develop evidence in this case.  On May 
1, 2003, the United States Court of Appeals for the Federal 
Circuit, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to obtain the veteran's waiver of the 
right to initial consideration of the evidence by the RO.  
The Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii) 
(requiring the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In the instant case, the Board attempted development and the 
veteran did not respond within the required 30-day period.  
In addition, although the veteran was notified of the VCAA 
through a supplemental statement of the case, a notification 
letter was not sent.  However, the reference to evidence 
needed to support a claim in a statement of the case or 
supplemental statement of the case has not proved to be 
acceptable in cases appealed to the Court.  Specific letters 
of notice are required to satisfy the requirements of the 
VCAA and the pertinent regulations.  A remand of the case is 
therefore required for the RO to comply with the Federal 
Circuit decision in DAV and the Court's opinion in Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
defective vision, chronic obstructive 
pulmonary disease or tic douloureux since 
his discharge from service.  After 
securing the necessary release(s), please 
obtain any records that have not already 
been associated with the claims folder.

3.  The veteran should be scheduled for 
VA ophthalmology, respiratory, and 
neurological examinations to determine 
the nature and onset of his defective 
vision, chronic obstructive pulmonary 
disease and any residuals of tic 
douloureux.  The ophthalmologist should 
be directed to express an opinion as to 
whether it is at least as likely as not 
that the veteran's defective vision is 
related to service.  The pulmonary 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that chronic 
obstructive pulmonary disease is related 
to service.  The neurologist should be 
requested to provide an opinion as to 
whether the veteran has residuals of tic 
douloureux and, if so, whether they are 
related to service.  The rationale for 
any opinion should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiners in conjunction with the 
examinations.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




